                 Case 8:19-bk-13560-SC               Doc 196 Filed 09/09/20 Entered 09/09/20 14:14:45     Desc
                                                      Main Document     Page 1 of 7



                       1 James C. Bastian, Jr. – Bar No. 175415
                         Ryan D. O’Dea – Bar No. 273478
                       2 SHULMAN BASTIAN FREIDMAN & BUI LLP
                         100 Spectrum Center Drive, Suite 600
                       3 Irvine, California 92618
                         Telephone:      (949) 340-3400
                       4 Facsimile:      (949) 340-3000
                         Email:          jbastian@shulmanbastian.com
                       5                 rodea@shulmanbastian.com

                       6 Attorneys for Interested Party
                         Michael J. Avenatti
                       7
                                                   UNITED STATES BANKRUPTCY COURT
                       8
                                     CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION
                       9
                     10
                            In re                                        Case No. 8:19-bk-13560-CB
                     11
                            EAGAN AVENATTI, LLP,                         Chapter 7
                     12
                                                 Debtor.                 OPPOSITION TO TRUSTEE'S MOTION
                     13                                                  FOR APPROVAL OF COMPROMISE WITH
                                                                         ROBERT STOLL JR. AND STOLL
                     14                                                  NUSSBAUM & POLAKOV, APC

                     15                                                  Hearing
                                                                         Date; September 23, 2020
                     16                                                  Time: 11:00 a.m.
                                                                         Ctrm: 5D
                     17                                                  United States Bankruptcy Court
                                                                         411 W. Fourth Street
                     18                                                  Santa Ana, CA 92701

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
  SHULMAN BASTIAN
 FRIEDMAN & BUI LLP
100 Spectrum Center Drive
        Suite 600                                                        1
    Irvine, CA 92618        6020-000\1514696.1
                 Case 8:19-bk-13560-SC                 Doc 196 Filed 09/09/20 Entered 09/09/20 14:14:45                   Desc
                                                        Main Document     Page 2 of 7



                       1             Michael J. Avenatti, an interested party (“Avenatti”), by and through his counsel, hereby

                       2 submits this objection to the Chapter 7 Trustee’s (the “Trustee”) Motion for Approval of

                       3 Compromise (the "Motion") with Robert Stoll Jr. and Stoll Nussbaum & Polakov, APC (collectively

                       4 "Stoll") and respectfully represents as follows:

                       5                                               I.      ARGUMENT

                       6             Notwithstanding the fact that the Motion seeks allowance of a $5.5 million unsecured claim,

                       7 the Trustee provides nothing more than a cursory analysis of the controlling standard for approving

                       8 a compromise under Fed. R. Civ. Proc. 9019. Unless the four-part test provided by In re A&C

                       9 Properties has been relegated to a rote exercise satisfied by checking a few boxes, the Motion must
                     10 be denied in its entirety.

                     11              In determining the fairness, reasonableness and adequacy of a proposed settlement, the Court

                     12 must consider the following factors:

                     13                    (a) The probability of success in the litigation; (b) the difficulties, if any, to be
                                           encountered in the matter of collection; (c) the complexity of the litigation
                     14                    involved, and the expense, inconvenience, and delay necessarily attending it; (d)
                                           the paramount interests of the creditors and a proper deference to their
                     15                    reasonable views in the premises.

                     16 A & C Properties, 784 F.2d at 1381; Woodson, 839 F.2d at 620. In other words, the Court must

                     17 weigh certain factors in order to determine whether the compromise is in the best interests of the

                     18 bankrupt estate. A & C Properties, 784 F.2d at 1382. As evidenced by the Motion, the Trustee's

                     19 proffered rationale for settling with Stoll falls woefully short of the mark.

                     20              In an effort to address "the probably of success" prong of the A&C test, the Trustee relies

                     21 exclusively upon the assertion that "[t]he main percipient witness to support of [sic] EA's complaint

                     22 is Avenatti…[but] Avenatti was recently convicted of attempted extortion." Motion 6:24-26. The

                     23 Trustee concludes his "analysis" of this prong by stating: "As a result of these facts, Avenatti will

                     24 most likely be unavailable to provide whatever knowledge he may have about the Stoll Litigation

                     25 to the Estate or to testify at the trial of that case." Id. 7:3-5. Not only does the Motion fail to provide

                     26 an analysis of the merits of the Stoll litigation or the probability of success, the Trustee's entire

                     27 argument is predicated upon a false premise.

                     28
  SHULMAN BASTIAN
 FRIEDMAN & BUI LLP
100 Spectrum Center Drive
        Suite 600
    Irvine, CA 92618
                            6020-000\1514696.1                                    2
                 Case 8:19-bk-13560-SC                 Doc 196 Filed 09/09/20 Entered 09/09/20 14:14:45                 Desc
                                                        Main Document     Page 3 of 7



                       1             One need not guess why the Trustee failed to provide an actual analysis of the probability of

                       2 success in the Stoll Litigation. As acknowledged in the Motion, "the Stoll Litigation has existed for

                       3 the better part of a decade – the Trustee and his professionals have no institutional knowledge of

                       4 nearly ten years of litigation." Motion 7:12-13. Looking at the four-corners of the Motion and the

                       5 declarations submitted in support, there is no evidence that the Trustee or his counsel have

                       6 undertaken a review of the discovery in the lawsuit or adequately analyzed the strength or weakness

                       7 of Stoll’s claims therein. Had the Trustee and his counsel done so, they would have learned, among

                       8 other things, the following:

                       9                   (a) Stoll testified that he and his firm spent approximately 300 hours in total on
                     10                    the case, including significant time reading the Daily Journal, and yet now
                     11                    demands to be paid over $5,000,000 for this time on the case;
                     12                    (b) Stoll admitted that he and his firm drafted no pleadings, argued no motions,
                     13                    and took no depositions in the case;
                     14                    (c) Thousands of attorney hours were spent on the case by Eagan Avenatti, LLP
                     15                    and Mr. Michael Avenatti, who took the lead on the case and basically did all of
                     16                    the work;
                     17                    (d) The clients, Mr. William Parrish and Mr. Tim Fitzgibbons, both testified that
                     18                    Stoll did basically nothing on the case, actually damaged their case, and
                     19                    counseled them to commit tax fraud as it related to the settlement monies,
                     20                    including at the settlement conference;
                     21                    (e) The clients fired Stoll and his firm before the settlement was finalized
                     22                    because of his misconduct; (f) the clients insisted that Stoll and his firm not be
                     23                    paid; and
                     24                    (g) The expert hired by the clients and Eagan Avenatti, LLP, noted Plaintiff’s
                     25                    lawyer Tom Girardi, testified that Stoll is entitled to far less than $500,000.
                     26              Moreover, there is no evidence that the Trustee or his counsel ever contacted Phil Baker, the

                     27 lead lawyer who previously represented Eagan Avenatti, LLP, to get an assessment of the strength

                     28 (or weakness) of Stoll’s claims and Eagan Avenatti, LLP’s counterclaims against Stoll. It is
  SHULMAN BASTIAN
 FRIEDMAN & BUI LLP
100 Spectrum Center Drive
        Suite 600
    Irvine, CA 92618
                            6020-000\1514696.1                                    3
                 Case 8:19-bk-13560-SC              Doc 196 Filed 09/09/20 Entered 09/09/20 14:14:45                Desc
                                                     Main Document     Page 4 of 7



                       1 impossible to properly analyze whether a case should be settled without this knowledge, without a

                       2 thorough review of the file and without a thorough analysis of the discovery exchanged (at a

                       3 minimum, a read of the most salient depositions taken in the case – namely, those of Mr. Stoll,

                       4 Parrish, Fitzgibbons, Panish, Avenatti and Girardi). 1

                       5             In an attempt to satisfy the second A&C factor, the Trustee asserts that "even if the Estate

                       6 were to prevail on EA's declaratory relief claim…the Estate would receive no monetary

                       7 recovery…[but] if the Stoll Parties prevail…its proof of claim [may] exceed $30 million." Motion

                       8 7:7-11. The Trustee's assertion is merely anecdotal and does not directly address whether the

                       9 Trustee will have any difficulty "collecting" on a judgment.            Not surprisingly, it cannot be
                     10 reasonably disputed that the Trustee will have no difficulty "collecting" on the Estate's prospective

                     11 declaratory relief judgment against Stoll, as such would be easily effectuated by a post-judgment

                     12 objection to Stoll's proof of claim.

                     13              In an attempt to satisfy the third A&C factor, the Trustee asserts the Stoll Litigation is

                     14 complex because it "has existed for the better part of a decade [and] the Trustee and his professionals

                     15 have no institutional knowledge of nearly ten years of litigation." Motion 7:12-13. Failing to dig

                     16 into the substantial amount of discovery and motion practice of the Stoll Litigation and feigning

                     17 complexity as a basis for settlement is contrary to the very purpose of the A&C factors. The Motion

                     18 and its supporting declarations provide no reasonable justification that would allow this Court to

                     19 find the Stoll litigation "complex" under the operative A&C test.

                     20              As it pertains to the fourth A&C factor, the Motion summarily states that the proposed Stoll

                     21 settlement is in the best interest the Estate's creditors. However, the Trustee's sentiment appears to

                     22 be predicated upon the fallacy of continued state court litigation and overlooks a potentially

                     23 unjustified allowed claim of approximately $5.5 million. One of the benefits of bankruptcy is an

                     24 alleged creditor's ability to file a proof of claim without needing to obtain a judgment liquidating

                     25 the claimed debt. If a trustee believes a given proof of claim is objectionable, the trustee can file a

                     26

                     27     1
                          The Trustee's premise that Avenatti is the main percipient witness is plainly disproved vis-à-vis
                     28 the exitance and testimony of Mr. Stoll, Mr. Parrish, Mr. Fitzgibbons and Mr. Girardi.
  SHULMAN BASTIAN
 FRIEDMAN & BUI LLP
100 Spectrum Center Drive
        Suite 600
    Irvine, CA 92618
                            6020-000\1514696.1                                4
                 Case 8:19-bk-13560-SC               Doc 196 Filed 09/09/20 Entered 09/09/20 14:14:45                 Desc
                                                      Main Document     Page 5 of 7



                       1 claim objection and rebut the presumption of validity – ultimately shifting the burden back to the

                       2 claimant. All of which can be done through motion practice before this Court. The bankruptcy

                       3 claims process avoids the protracted and expensive litigation process alluded to in the Motion as a

                       4 basis for settlement of the Stoll Litigation. When this parade of horribles is removed as a red herring,

                       5 the Court is left with the notion that because the Stoll claim will be reduced from $30 million to

                       6 approximately $5.5 million, it is in the creditors' best interest. Viewed in a vacuum, it cannot be

                       7 disputed that a claim reduction of $25 million is beneficial to the Estate. Yet when viewed from the

                       8 proper prospective of the Estate's creditors, it cannot be disputed that an unjustified $5.5 million

                       9 allowed claim is materially detrimental to their potential pro rata return.
                     10              In addition, the proposed settlement with Stoll will not resolve the obligations or burden of
                     11 Eagan Avenatti, LLP in the underlying lawsuit. The clients, William Parrish and Tim Fitzgibbons,

                     12 still have crossclaims against the firm and its partner(s) and those claims will continue. Further, Mr.

                     13 Avenatti will remain a defendant in the case and Eagan Avenatti, LLP has a continuing obligation

                     14 to provide him a full defense, and indemnification and contribution, pursuant to his partnership and

                     15 other agreements with the firm, as well as under California law. The Trustee has made no

                     16 accommodation for these significant obligations or explained why a settlement with Stoll, and Stoll

                     17 alone, provides any true benefit to the Estate or its valid creditors under these circumstances. Indeed,

                     18 it appears that neither the Trustee nor his counsel even considered, let alone analyzed, these factors

                     19 prior to filing the Motion.

                     20                                            II.    CONCLUSION

                     21              Based upon the aforementioned, the Motion should be denied in its entirety.

                     22                                             SHULMAN BASTIAN FRIEDMAN & BUI LLP

                     23      Dated: September 9, 2020                 /s/ Ryan D. O’Dea
                                                                    James C. Bastian, Jr.
                     24
                                                                    Ryan D. O’Dea
                     25                                             Attorneys for Interested Party Michael Avenatti

                     26

                     27

                     28
  SHULMAN BASTIAN
 FRIEDMAN & BUI LLP
100 Spectrum Center Drive
        Suite 600
    Irvine, CA 92618
                            6020-000\1514696.1                                 5
      Case 8:19-bk-13560-SC                   Doc 196 Filed 09/09/20 Entered 09/09/20 14:14:45                                      Desc
                                               Main Document     Page 6 of 7
                                     PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 100
Spectrum Center Drive, Suite 600, Irvine, CA 92618.

A true and correct copy of the foregoing document entitled (specify): OPPOSITION TO TRUSTEE'S MOTION FOR
APPROVAL OF COMPROMISE WITH ROBERT STOLL JR. AND STOLL NUSSBAUM & POLAKOV, APC will be
served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
September 9, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses
stated below:

                                                                                    Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date)                      , I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.



                                                                                    Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on
(date)                     , I served the following persons and/or entities by personal delivery, overnight mail service,
or (for those who consented in writing to such service method), by facsimile transmission and/or email as follows.
Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
completed no later than 24 hours after the document is filed.



                                                                                    Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



  09/09/2020                              Lori Gauthier                                         /s/ Lori Gauthier
  Date                                    Printed Name                                          Signature




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
       Case 8:19-bk-13560-SC                  Doc 196 Filed 09/09/20 Entered 09/09/20 14:14:45                                      Desc
                                               Main Document     Page 7 of 7
                                      ADDITIONAL SERVICE INFORMATION (if needed):


   •    James C Bastian jbastian@shulmanbastian.com
   •    Christopher L Blank chris@chrisblanklaw.com
   •    Mark S Bostick mbostick@wendel.com, bankruptcy@wendel.com
   •    Steven Casselberry s.casselberry@mpglaw.com, j.jacobs@mpglaw.com
   •    Lei Lei Wang Ekvall lekvall@swelawfirm.com,
        lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
   •    David B Golubchik dbg@lnbyb.com, stephanie@lnbyb.com
   •    Martin B Greenbaum eparker@collectionlaw.com, mgreenbaum@collectionlaw.com
   •    D Edward Hays ehays@marshackhays.com,
        ehays@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com;cmendoza@marshackhays.com;cmendoz
        a@ecf.courtdrive.com
   •    Filippo Marchino fm@xlawx.com, tc@xlawx.com
   •    Judith E Marshack jmarshack@marshackhays.com,
        jmarshack@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com
   •    Richard A Marshack (TR) pkraus@marshackhays.com,
        rmarshack@iq7technology.com;ecf.alert+Marshack@titlexi.com
   •    Meghan C Murphey meghan@themurpheylawyers.com, lorraine@themurpheylawyers.com
   •    Karen S. Naylor Becky@ringstadlaw.com, Karen@ringstadlaw.com;Arlene@ringstadlaw.com
   •    Ryan D O'Dea rodea@shulmanbastian.com, LGauthier@shulmanbastian.com
   •    Misty A Perry Isaacson misty@ppilawyers.com,
        ecf@ppilawyers.com;perryisaacsonmr51779@notify.bestcase.com
   •    Eric S Pezold epezold@swlaw.com, knestuk@swlaw.com
   •    Kurt Ramlo kr@lnbyb.com, kr@ecf.inforuptcy.com
   •    David M Reeder david@reederlaw.com, secretary@reederlaw.com
   •    Jack A. Reitman jareitman@landaufirm.com,
        srichmond@landaufirm.com;vrichmond@landaufirm.com;avedrova@landaufirm.com
   •    John P. Reitman jreitman@landaufirm.com,
        srichmond@landaufirm.com;vrichmond@landaufirm.com;avedrova@landaufirm.com
   •    Monica Rieder mrieder@landaufirm.com,
        vrichmond@landaufirm.com;avedrova@landaufirm.com
   •    Nanette D Sanders becky@ringstadlaw.com, arlene@ringstadlaw.com
   •    Michael Simon msimon@swelawfirm.com,
        lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
   •    Andrew Still astill@swlaw.com, kcollins@swlaw.com
   •    United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
   •    David Wood dwood@marshackhays.com,
        dwood@ecf.courtdrive.com;lbuchananmh@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
